


110 HR 6872 IH: Presidential Historical Records

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6872
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Goodlatte (for
			 himself and Mr. Tom Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 44, United States Code, to authorize
		  grants for Presidential Centers of Historical Excellence.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Historical Records
			 Preservation Act of 2008.
		2.Grant
			 programSection 2504 of title
			 44, United States Code, is amended by—
			(1)redesignating
			 subsection (f) as subsection (g);
			(2)amending
			 subsection (g)(1) (as so redesignated by paragraph (1))—
				(A)in subparagraph
			 (R), by striking and;
				(B)in subparagraph
			 (S), by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(T)$15,000,000 for
				fiscal year 2010.
						;
				and
				(3)inserting after
			 subsection (e), the following:
				
					(f)Grants for
				Presidential Centers of Historical Excellence
						(1)In
				generalThe Commission shall make grants, on a competitive basis
				and in accordance with this subsection, to eligible entities to promote the
				historical preservation of, and public access to, historical records and
				documents relating to any President who does not have a Presidential archival
				depository currently managed and maintained by the Federal Government pursuant
				to section 2112 (commonly known as the Presidential Libraries Act of
				1955).
						(2)Eligible
				entityFor purposes of this subsection, an eligible entity
				is—
							(A)an organization
				described under section 501(c)(3) of the Internal Revenue Code of 1986 and
				exempt from taxation under section 501(a) of that Code; or
							(B)a State or local
				government of the United States.
							(3)Use of
				fundsAmounts received by an eligible entity under paragraph (1)
				shall be used to promote the historical preservation of, and public access to,
				historical records or historical documents relating to any President covered
				under paragraph (1).
						(4)Prohibition on
				use of fundsAmounts received by an eligible entity under
				paragraph (1) may not be used for the maintenance, operating costs, or
				construction of any facility to house the historical records or historical
				documents relating to any President covered under paragraph (1).
						(5)Application
							(A)In
				generalAn eligible entity seeking a grant under this subsection
				shall submit to the Commission an application at such time, in such manner, and
				containing or accompanied by such information as the Commission may require,
				including a description of the activities for which a grant under this
				subsection is sought.
							(B)Approval of
				applicationThe Commission shall not approve a grant application
				submitted under subparagraph (A) unless an eligible entity establishes that
				such entity—
								(i)possesses, with
				respect to any President covered under paragraph (1), historical works and
				collections of historical sources that the Commission considers appropriate for
				preserving, publishing, or otherwise recording at the public expense;
								(ii)has appropriate
				facilities and space for preservation of, and public access to, the historical
				works and collections of historical sources;
								(iii)shall ensure
				preservation of, and public access to, such historical works and collections of
				historical sources at no charge to the public;
								(iv)has educational
				programs that make the use of such documents part of the mission of such
				entity;
								(v)has raised funds
				from non-Federal sources in support of the efforts of the entity to promote the
				historical preservation of, and public access to, such historical works and
				collections of historical sources in an amount equal to the amount of the grant
				the entity seeks under this subsection;
								(vi)shall coordinate
				with any relevant Federal program or activity, including programs and
				activities relating to Presidential archival depositories;
								(vii)shall coordinate
				with any relevant non-Federal program or activity, including programs and
				activities conducted by State and local governments and private educational
				historical entities; and
								(viii)has a workable
				plan for preserving and providing public access to such historical works and
				collections of historical
				sources.
								.
			
